DETAILED ACTION
This action is in response to the amendment filed 7/5/2022.  Claims 1, 3-8 and 16-19 are currently amended.  Claims 2 and 15 have been canceled.  Claim 21 is newly added.  Presently, claims 1, 3-14 and 16-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Objection to Drawings section on page 8 of the response dated 7/5/2022, with respect to the objection of the drawings as provided in the Office action dated 4/5/2022 have been fully considered and are persuasive.  The objection to the drawings noted in the Office action dated 4/5/2022 have been withdrawn. 
Applicant’s arguments, see the Claim Objections section on page 8 of the response dated 7/5/2022, with respect to the objection of the claims as provided in the Office action dated 4/5/2022 have been fully considered and are persuasive.  The objection to the claims noted in the Office action dated 4/5/2022 have been withdrawn. 
Applicant’s arguments, see the Claim Interpretation section on page 8 of the response filed 4/5/2022, with respect to the interpretations of the claims under 35 U.S.C. 112(f) as provided in the Office action dated 4/5/2022 have been fully considered and are persuasive.  It is considered that the amendment to the claims to recite “a spring” instead of “a spring element” overcomes any claim interpretation under 35 U.S.C. 112(f).  The claim interpretation under 35 U.S.C. 112(f) as provided in the Office action dated 4/5/2022 has been withdrawn. 
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 112(b) section on page 8 of the response dated 7/5/2022, with respect to the rejection of claims 5, 6, 13, 14, 16, 18 and 19 under 35 U.S.C. 112(b) as provided in the Office action dated 4/5/2022 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) as provided in the Office action dated 4/5/2022 have been withdrawn. 

Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection of claim 15, which has been amended into claim 1 in the claim amendments dated 7/5/2022, on pages 10-14 of the response dated 7/5/2022.  
Applicant argues that the combination of the Potter reference (US 4228987) and the Birkelund reference (US 20030132409) reference does not disclose or suggest the features relating to the valve piston comprises a valve body and a sealing sleeve with the sealing element sandwiched therebetween and a spring is guided between the valve seat and the valve piston by engagement with a radially outwardly protruding shoulder on the sealing sleeve.  Applicant argues that the angled surface of the Potter reference of the shroud portion (Potter: 32) cannot be considered a shoulder as defined in the claim language.  
However, it is considered that the angled surface (see the angled surface in the annotated figure 1 of the Potter reference below) defines a shoulder in as much as the surface extends (or protrudes) radially outwardly from the lower surface indicated at reference numeral 33.  Further, the specific shape of the shoulder is not defined by the claims or by the originally filed disclosure.  Therefore, it is considered that, by the broadest reasonable interpretation of the claim language, the sloped surface of the shroud portion (Potter: 32) defines a radially outwardly protruding shoulder.

    PNG
    media_image1.png
    1170
    679
    media_image1.png
    Greyscale


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is considered that one of ordinary skill in the art would look to the Birkelund reference to provide a spring between a surface of the shroud (Potter: 32) and the valve seat (Potter: 4) that is located radially outward from the sealing surface (Birkelund: see figure 1) in order to order to bias the valve assembly in an opening direction (Birkelund: see paragraph [0017]).
Additionally, applicant argues that the Examiner does not indicate where or how the spring (Birkelund: 11) can be attached to the asserted shoulder without requiring additional structure on the asserted shoulder to prevent the spring from sliding along the angled surface.  However, it is considered that the upper end of the spring (as taught by the Birkelund reference) would be able to interact with the sloped / angled surface (Potter: see annotated figure 1 above for the surface) of the sleeve (Potter: 32) wherein the spring would interact with the opposite sloped surface (when viewed in cross-section; wherein the opposite sloped surface is on the opposite side of the centerline) and the spring would, therefore, remain centered about the sleeve (Potter: 32).   
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statement filed 5/27/2022 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 7/5/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the pilot hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Birkelund (US 20030132409).  
Regarding claim 1, the Potter reference discloses a valve arrangement for a switching valve comprising a valve housing (considered the combination of the valve seat 4 and the housing component that includes the opening 2), which comprises a feed opening (1) and a discharge opening (2), comprising a valve piston (35), which comprises a valve-closing member (3), which buts against a valve seat (4) of a through-hole (considered the opening through the valve seat 4) between the feed opening and the discharge opening in a closed position (considered the position depicted in figure 2) and closes the through-hole, wherein the valve seat (4) comprises a stop surface (7) and a sealing surface (considered the surface of the projection 6) which are oriented so as to be adjacent to one another (see figure 1 for the stop surface 7 and the sealing surface 6 being adjacent each other), the valve-closing member comprises a supporting surface (33) and a gasket surface (considered the lower surface of the gasket 5 that faces toward the sealing surface 6) which are oriented so as to be adjacent to one another (see figure 1 for the supporting surface and the gasket surface being adjacent to each other), an elastic sealing element (sealing ring 5) is provided on the valve-closing member, on which sealing element the gasket surface is formed, a sealing projection (considered the projection 6) is provided on the sealing surface and is oriented towards the gasket surface (see figure 1), the supporting surface (33) of the valve-closing member and the stop surface (7) of the valve seat (4) but against one another in the closed position (see figure 2; see col. 2, lines 65-68) and form a travel limitation between the valve-closing member and the valve seat (the metal-to-metal contact between the stop surface 7 and the supporting surface 33 function as a travel limitation; see col. 3, lines 41-59), and the sealing projection (6) is at least partially pressed into the sealing element (5; see col. 3, lines 41-59) and the valve piston comprises a valve body (35), to which the sealing element with a sealing sleeve (32) is fastened and wherein the sealing sleeve (32) provided on the valve body (33) comprises a radially outwardly protruding shoulder (considered the angled surface of the sealing sleeve 32 that increases in diameter away from the valve seat 4).
The Potter reference does not disclose wherein a spring element is provided on the radially outwardly protruding shoulder of the sealing sleeve wherein the spring element is guided between the valve seat and the valve piston.
However, the Birkelund reference teaches a valve assembly having a valve piston (9) that includes an angled surface extending away from a valve seat (7) wherein a spring (11 is provided on the angled surface of the valve piston between the valve piston and the valve seat in order to bias the valve assembly in an opening direction (see paragraph [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference with a spring on the radially outwardly protruding shoulder of the sealing sleeve wherein the spring element is guided between the valve seat and the valve piston as taught by the Birkelund reference in order to provide the valve of the Potter reference as a normally opened valve.
In regards to claim 3, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the supporting surface (Potter: 33) is provided on an end face of the sealing sleeve (Potter: 32).
In regards to claim 4, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein a receiving space (Potter: considered the space 40, 41) is formed between the valve body (Potter: 35) and the sealing sleeve (Potter: 32), and in that the sealing element (Potter: 5) arranged in the receiving space occupies a volume which is smaller than the volume of the receiving space (Potter: the receiving space includes an opening 41 that is not filled by the sealing element 5 as depicted in figure 1). 
In regards to claim 5, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing sleeve (Potter: 32) that surrounds the valve body (Potter: 35) on the outside at least in part comprises a radially inwardly projecting annular collar (Potter: considered the radially inwardly projecting collar proximate the sealing element 5 as depicted in figure 1), pointing towards the valve seat (Potter: 4), which the radially inwardly projecting annular collar acts on an outer circumference of the sealing element (Potter: 5) and fixes the sealing element (Potter: 5) in the receiving space (Potter: see figure 1).
In regards to claim 6, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing element (Potter: 5) is retained in an axial direction (Potter: considered to be toward the axis) so as to be fixed in a form-fitting or force-locked manner by the annular collar of the sealing sleeve (Potter: 32) and is arranged in another direction with the formation of a free space (Potter: 41) in the receiving space. 
In regards to claim 7, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing sleeve (Potter: 32) is secured onto to the valve body (Potter: the sealing sleeve 32 fits closely over the central metal portion 31; col. 2, lines 55-58).  It is considered that the recitation of pressed onto is a recitation of the process by which the sealing sleeve is secured to the valve body.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
 In regards to claim 8, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing element (Potter: 5) and the valve body (Potter: 35) are interconnected (Potter: the sealing sleeve 32 fits closely over the central metal portion 31; col. 2, lines 55-58; further, the sealing sleeve 32 holds and compresses the sealing element 5 within the receiving space 40, 41).  It is considered that the recitation of a press fit is a recitation of the process by which the sealing element is interconnected with the valve body.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
In regards to claim 9, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein when the sealing projection (Potter: 6) is arranged on the valve seat (Potter: 4), the sealing projection projects in the stroke direction (Potter: considered in the vertical direction) of the valve-closing member (Potter: 3) relative to the stop surface (Potter: 7) of the valve seat (Potter: 4).
In regards to claim 10, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing projection (6) projects relative to the adjacent stop surface (7).  Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and plunger can serve to determine the precise operating characteristics of the valve (col. 3, line 66 to col. 4, line 2).
The Potter reference of the combination of the Potter reference and the Birkelund reference does not expressly disclose wherein the sealing projection projects relative to the adjacent stop surface at a height of from 0.05 mm to 0.5 mm.
It appears that the device of the Potter reference of the combination of the Potter reference and the Birkelund reference would operate equally well with the claimed height of the sealing projection since the sealing projection (6) is intended to project into the sealing element (5) (Potter: col. 3, lines 41-54).  Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the sealing projection preferably projects relative to the adjacent stop surface by between 0.05 mm and 0.5 mm (specification page 6, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Potter reference of the combination of the Potter reference and the Birkelund reference to have the sealing projection project relative to the adjacent stop surface height by 0.05 mm to 0.5 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Potter reference of the combination of the Potter reference and the Birkelund reference.  It has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of the Potter reference of the combination of the Potter reference and the Birkelund reference would not operate differently with the claimed sealing projection since it would still provide a sealing function.
In regards to claim 11, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing projection (6) is provided on the sealing surface of the valve seat (4) and projects into the sealing element (5) in the closed position (col. 3, lines 41-54).  Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and plunger can serve to determine the precise operating characteristics of the valve (col. 3, line 66 to col. 4, line 2).
However, the Potter reference of the combination of the Potter reference and the Birkelund reference does not expressly disclose wherein the sealing projection displaces a volume of from 1% to 30% of the sealing element towards the valve seat in the closed position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of volume of the sealing element to be displaced by the sealing projection of the Potter reference of the combination of the Potter reference and the Birkelund reference to be between 1% to 30% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Potter reference of the combination of the Potter reference and the Birkelund reference would not operate differently with the claimed displacement since the sealing projection is being projected into the sealing element in the closed position to displace a volume of the sealing element of between 1% to 30%.  
In regards to claim 12, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing surface (Potter: 6) together with the sealing projection (Potter: 6) provided thereon and the stop surface (Potter: 7) are formed in one piece on the valve housing (Potter: the surface 7 and the projection 6 are formed together on the element 4). 
In regards to claim 13, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the valve seat (4) comprises the stop surface (7) and the sealing surface (considered the surface of the projection 6) and the sealing projection (6) is positioned so as to adjoin the through-hole (see figure 1).  Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and plunger can serve to determine the precise operating characteristics of the valve (col. 3, line 66 to col. 4, line 2).
However, the Potter reference of the combination of the Potter reference and the Birkelund reference does not expressly disclose wherein the through-opening (through-hole) has a diameter of from 1 mm to 30 mm.  
It appears that the device of the Potter reference of the combination of the Potter reference and the Birkelund reference would operate equally well with the claimed diameter of the through-opening (through-hole) since the through-opening (through-hole) is intended to have a diameter to permit a fluid flow with desired operating characteristics.  Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that it is preferably provided that the sealing projection provided on the sealing surface of the valve seat is provided for a through-opening having a diameter of from 1 mm to 40 mm (specification page 6, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Potter reference of the combination of the Potter reference and the Birkelund reference to have the through-opening (through-hole) to have a diameter of from 1 mm to 40 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Potter reference of the combination of the Potter reference and the Birkelund reference.
In regards to claim 14, the Potter reference of the combination of the Potter reference and the Birkelund reference does not disclose wherein the valve piston comprises a pilot valve opposite the valve-closing member, which pilot valve comprises a pilot hole in the valve piston which opens into the through-hole and comprises a travel-generating device, which has an actuatable tappet which receives a closing body that closes the pilot hole and can be transferred into an open position that unblocks the pilot hole with the closing body and preferably comprises a bypass channel formed between the feed opening and the pilot hole. 
However, the Birkelund reference teaches a valve assembly having valve piston (Birkelund: 9) having a pilot valve (Birkelund:15) opposite a valve-closing member (Birkelund:7), which pilot valve comprises a pilot hole (Birkelund:12) in the valve piston which opens into a through-hole (Birkelund:5) and comprises a travel-generating device (Birkelund:18) which has an actuatable tappet (Birkelund:17) which receives a closing body (Birkelund:16) that closes the pilot hole and can be transferred into an open position that unblocks the pilot hole (Birkelund: see figure 2) and comprises a bypass channel (Birkelund: considered the channel between the inner circumferential edge of the valve piston and the outer circumferential edge of the plate 16) between the feed opening and the pilot hole in order to provide actuation to a valve that has compact construction and needs little actuating energy (Birkelund: paragraph [0004]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference of the combination of the Potter reference and the Birkelund reference with the valve piston having a pilot valve opposite the valve-closing member, which pilot valve comprises a pilot hole in the valve piston which opens into the through-hole and comprises a travel-generating device, which has an actuatable tappet which receives a closing body that closes the pilot hole and can be transferred into an open position that unblocks the pilot hole with the closing body and preferably comprises a bypass channel formed between the feed opening and the pilot hole as taught by the Birkelund reference in order to provide an energy efficient manner to actuate the valve.
In regards to claim 16, Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein a bypass channel is formed between an outer circumference of the sealing sleeve (Potter: 32) and a guide bushing (Potter: it is considered that the portion of the housing that includes the opening 2 constitutes a guide bushing in as much as the sealing sleeve 32 is guided along the surface) of a tappet (Potter: it is considered that the housing constitutes a tappet in as much as claimed).
 In regards to claim 17, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing sleeve (Potter: 32) and the valve body (Potter: 35) are pressed together in the region of the radially outwardly protruding shoulder (Potter: the sealing sleeve 32 fits closely over the central metal portion 31; col. 2, lines 55-58) and another sleeve portion (Potter: considered the portion of the sealing sleeve 32 distal from the valve seat 4) of the sealing sleeve adjoining said shoulder is provided with a gap from the valve body (Potter: see figure 1 for the gap). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Birkelund (US 20030132409), as applied to claim 1 above, and further in view of Topham et al. (US 5044604).  
In regards to claim 18, the Potter reference of the combination of the Potter reference and the Birkelund reference discloses wherein the sealing sleeve (Potter: 32) is secured onto to the valve body (Potter: the sealing sleeve 32 fits closely over the central metal portion 31; col. 2, lines 55-58).  It is considered that the recitation of pressed onto is a recitation of the process by which the sealing sleeve is secured to the valve body.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
The Potter reference of the combination of the Potter reference and the Birkelund reference does not expressly disclose wherein knurling is provided on an outer circumference of the valve body and is provided in the region of the press fit with the sealing sleeve.
However, the Topham et al. reference teaches a valve body (6) having knurling (10) provided on an outer circumference of the valve body and wherein a sealing sleeve (7) is provided in the area wherein the knurling assists the valve body to resist rotational and longitudinal motion relative to sealing sleeve (7) (col. 4, lines 34-42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference of the combination of the Potter reference and the Birkelund reference with knurling as taught by the Topham et al. reference on the outer circumference of the valve body in the area of the press-fit connection to the sealing sleeve in order to reduce longitudinal and rotation relative motion between the valve body and the sealing sleeve.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Birkelund (20030132409), as applied to claim 1 above, and further in view of Schaefer (US 3811470).  Claim(s) 19 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 19, the combination of the Potter reference and the Birkelund reference disclose wherein the valve body comprises a pilot valve seat (Birkelund: 13) that is orientated towards the pilot hole (Birkelund: 12).  
The combination of the Potter reference and the Birkelund reference does not expressly disclose wherein the pilot valve seat is made of a plastics material and pressed into the valve body in the form of a ring.
However, the Schaefer reference teaches a valve seat (8) being made of a plastic material (col. 3, lines 22-24) in order to provide a deformable material for the valve seat (col. 3, lines 22-24) and wherein the valve seat is pressed into a valve body (3) and is in the form of a ring.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the pilot valve seat of the combination of the Potter reference and the Birkelund reference as being made of a plastic material that is pressed into the valve body and in the form of a ring as taught by the Schaefer reference in order to provide a deformable valve seat so that the seat is able to deform to provide a desired seal.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Birkelund (20030132409), as applied to claim 1 above, and further in view of Amison, Jr. (US 2880750).
Regarding claim 20, the combination of the Potter reference and the Birkelund reference discloses a valve assembly having a valve housing (Potter: considered the combination of the valve seat 4 and the housing component that includes the opening 2) which comprises a feed opening (Potter: 1) and a discharge opening (Potter: 2), comprising a valve piston (Potter: 3), which comprises a valve-closing member (Potter: considered the combination of 32, 35 and 5), which points towards the discharge opening (Potter: it is considered that the radius of the valve-closing member points toward the discharge opening 2), buts against a valve seat (Potter: 4) arranged on a through-hole (Potter: 1) between the feed opening and the discharge opening in a closed position (Potter: see figure 2) wherein the valve seat and the valve-closing member are formed according to the valve arrangement according to claim 1 (see the rejection of claim 1 above with respect to the combination of the Potter reference and the Birkelund reference).
The combination of the Potter reference and the Birkelund reference does not disclose wherein the valve-closing member buts against the valve seat and is retained in this closed position by a spring element.
However, the Amison, Jr. reference teaches a valve assembly having a valve-closing member (considered the combination of 28, 29 and 30) wherein the valve-closing member buts against a valve seat (18) and is retained in the closed position by a spring element (spring 22) in order to normally position the valve into a closed position (col. 4, lines 5-17).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference of the combination of the Potter reference and the Birkelund reference with a spring element as taught by the Amison, Jr. reference in order to place the valve-closing member into a normally closed position to prevent a flow of fluid when it is not desired.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 21, the prior art of record does not disclose or suggest wherein the radially outwardly protruding shoulder buts against an indent of a guide bushing in an open position of the valve-closing member in combination with the other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753   

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753